Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6 May 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 28 - 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 10,687,242. Although the claims at issue are not identical, they are not patentably distinct from each other because b.
Claim 28 can be mapped to 10,687,242 in the following manner:

28. (New) An apparatus of a cellular roadside unit (RSU), the apparatus comprising: 
	a processor configured to cause the cellular RSU (processing circuitry, claim 1) to: 
receive, from respective dedicated short range communication (DSRC) RSUs (DSRC RSUs, claim 1) of a plurality of DSRC RSUs: 
	respective capability information of the respective DSRC RSU; 
	respective loading of the respective DSRC RSU; and 
	configuration information of the respective DSRC RSU (DSCR shares measurement information with the UE, claim 1, a review of the specification states that such information can include capability information, load information, and configuration information); 
	establish communication with a user equipment device (UE) (the sharing of information as in claim 1, would inherently require communication to be established); 
(claim 9 states that the measurement includes a power level that the UE is able to detect, this information  provides location information for the UE, since detected power is based on distance from a node); 
	determine to offload the UE to a first DSRC RSU of the plurality of DSRC RSUs (offload command issued, claim 1), wherein the determination to offload the UE to the first DSRC RSU is based on: 
	the location information of the UE; and 
	the capability information and loading of the first DSRC RSU (DSCR shares measurement information with the UE, claim 1, a review of the specification states that such information can include capability information, load information, and configuration information); and 
	transmit, to the UE, an offload command including the configuration information of the DSRC RSU (offload command issued, claim 1).  

	The remaining independent claims are rejected for the same reasoning as shown for claim 28 above.
	The dependent claim limitation are found throughout the remaining claims and are rejected at least for being dependent on a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463